DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 2, the newly added limitation claims, “a spindle attached to a circular annular support base”.  It is unclear as to whether this is a different spindle from the one that is claimed in the lines above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (2018/0050436) in view of Chen et al. (2002/0068516) and Kirchner (6,692,338).
In reference to claims 1 and 2, Yamanaka teaches a polishing apparatus for polishing a wafer comprising a chuck table, 30, that holds the wafer on an upper face thereof, and a polishing unit, 4, that polishes the wafer held by the chuck table, wherein the polishing unit includes a rotary spindle, 40, a mounter, 43, fixed to a tip of the rotary spindle, and a polishing tool detachably mounted to the mounter, the polishing tool includes a circular annular support base communicating with a polishing liquid supply unit, 91, and provided in its center with a supply hole, 43a, through which to pass a polishing liquid, and a non-woven polishing pad, 44, adhered to a support surface of the support base, (pp 0026).
Yamanaka teaches all the limitations of the claims except for a spindle attached to a circular annular support base, said spindle communicating with a polishing liquid supply unit and a polishing pad adhered to a support surface of the support base, a supply hole extends from the polishing liquid supply unit to said support surface of the support base but not within the polishing pad so that a polishing liquid passes from the polishing liquid supply unit to said support surface of the support base, and is formed with a plurality of grooves in an adhesion surface to be adhered to the support surface, the grooves extending from the adhesion surface to a point between the adhesion surface and a flat polishing surface, which is a surface opposite to the adhesion surface, and  the polishing pad has a plurality of communication holes extending from the grooves to the flat polishing surface, and the polishing liquid supplied from the supply hole is distributed into the plurality of grooves and is supplied to the polishing surface through the plurality of communication holes, a size of the grooves is greater than a size of communication holes so that the polishing liquid passes through the grooves before passing through the communication holes and wherein the grooves are formed in a grid pattern in the adhesion surface and the polishing pad contains abrasive grains.

Kirchner teaches a spindle, 112, attached to a circular annular support base, 108, said spindle communicating with a polishing liquid supply unit and a polishing pad, 300, adhered to a support surface, 106, of the support base, a supply hole, 114, extends from the polishing liquid supply unit to said support surface of the support base but not within the polishing pad, (fig. 3C), so that a polishing liquid passes from the polishing liquid supply unit to said support surface of the support base, (col. 6, lines 30-48), a plurality of grooves, 356, in an adhesion surface to be adhered to the support surface, the grooves extending from the adhesion surface to a point between the adhesion surface and a flat polishing surface, which is a surface opposite to the adhesion surface (col. 5, lines 12-14), and the polishing pad has a plurality of communication holes, 302, penetrating from the adhesion surface to a flat polishing surface which is a surface opposite to the adhesion surface, and the polishing liquid supplied from the supply hole is distributed into the plurality of grooves and is supplied to the polishing surface through the plurality of communication holes,  (col. 5, lines 1-30).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Yamanaka with the polishing pad with the grooves and penetrating holes, as taught by Kirchner, since both inventions teach a polishing system that provides for the polishing liquid to be supplied through the polishing spindle and through the bottom of the polishing pad and providing the grooves and penetration holes will enhance the polishing liquid distribution capabilities to the polishing pad. 
It would have been further obvious to provide the tool with a size of the grooves is greater than a size of communication holes so that the polishing liquid passes through the grooves before passing through the communication holes and wherein the grooves are formed in a grid pattern in the adhesion surface, as a matter of design choice and since Kirchner teaches, “the slurry distribution and drain grooves, and the slurry injection and drain holes, may be of any size and number and arranged in any desired pattern which achieve the objectives of improving control of slurry flow on a CMP pad surface and/or providing through the pad  slurry drainage.” (col. 6, lines 6-11).

Chen et al. teaches a polishing pad, 45, contains abrasive grains, (pp 0037).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Yamanaka with the polishing pad containing abrasive grains, in order to enhance the polishing capabilities and since it is old and well known to provide a CMP system with a abrasive polishing pad. 

The Examiner notes that the limitations in claim 2 of, “the polishing pad is formed by putting solid-phase reaction particulates inducing a solid-phase reaction with silicon into a liquid binding material, impregnating a non-woven fabric with the resulting material and drying the impregnated non-woven fabric”, is considered to be a product by product limitation and doesn’t hold patentable weight in the apparatus claim.

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka as modified by Kirchner and Chen et al. in further view of Maeda et al. (2014/0190530).
Yamanaka as modified by Kirchner and Chen et al.  teaches all the limitations of the claims except for the polishing liquid supply unit includes an alkaline solution supply source and a pure water supply source, wherein the alkaline solution supply source and the pure water supply source are each connected to the supply hole.
Maeda et al. teaches a polishing liquid supply nozzle, 134C, (the Examiner notes that there must be liquid supply sources that supply the liquids to the slurry nozzle), that supplies either a polishing slurry, which can contain an alkaline solution, (pp 0024), or pure water on the polishing surface, (pp 0043).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Yamanaka as modified by Kirchner and Chen et al. with the capability to supply either the polishing slurry or the pure water to the same output, as taught by Maeda et al., in order to provide the tool with the capability to provide a cleaning aspect ot the polishing surface of the polishing tool. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot based on new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        December 3, 2022